Chalmers, C. J.,
delivered the opinion of the court.
Contractors for the labor of State and county convicts are bound to furnish them with suitable and necessary medical attention, both under the provisions of the Acts of 1878, p. 164, and those of the Code of 1880, c. 79. This obligation is part of the price of the labor obtained, and is exacted and enforced by the State both upon grounds of humanity and because it constitutes a part of the obligation voluntarily incurred by the contractor in making his bid for the convicts. Under no circumstances can the contractor rid himself of the duty, and if he devolves on another the custody and care of the convict he must be held to have delegated to him also- the right of furnishing this attention at his cost, in cases where it is necessary and is furnished upon reasonable terms. He cannot be permitted to place the convict in the custody of another without any arrangement for securing medical attention, and when his agent calls in the services of a physician to repudiate the act and remit the physician to his action against the agent. It is a provision of law exacted by the State for the benefit of the convict, and the contractor will not be permitted to make any disposition of the prisoner which releases him even temporarily from his duty and from the obligation of his bond. It follows from these views that if the convict in this case was in the custody of an agent of the contractor, and while in that custody needed medical attention, and the plaintiff, a physician, at the instance and request of the agent, furnished his services upon reasonable and customary terms, the defendant is liable for the same.
Only two questions of fact of any importance are in dispute, namely: was the prisoner in the custody of C. L. Harris? and was Harris the agent of' the contractor ? Upon the question of the custody of the prisoner by Harris one witness only testifies, to wit, the deputy sheriff, who claims to have delivered him, and his testimony is quite emphatic. He says that when he carried the convict to Harris’s house he then and there delivered him to the latter, who did not object to receiving him, but on the contrary requested the witness to take him over to the jail until morning, stating that he had made an arrangement with the board of supervisors of the county to *130lodge convicts delivered to him in the jail temporarily at night. As the officer was carrying him to the jail in accordance with this request of Harris, the convict was shot. Harris at once appeared on the scene of action and directed a physician to be sent for. In obedience to the summons, the plaintiff came and rendered the necessary services, with the full knowledge and acquiescence of Harris, until the convict recovered. If Harris was the agent of the contractor for the reception and custody of convicts, the latter is liable to the doctor for the services rendered. The contractor says that Harris was not his agent to receive convicts, but the sheriff and the deputy sheriff both testify that they had long been in the habit of delivering the convicts indiscriminately to Harris or to the contractor in person, and more often to th^ former than to the latter. This is not denied by the contractor, though he had the opportunity to deny it. We must assume, therefore, that it was true. If so, the contractor could not silently acquiesce in such reception by Harris and obtain the benefit of it so long as it proved advantageous, and repudiate it when an unfortunate occurrence made it to his interest to do so. There was no evidence of anything like a surrender and redelivery of the prisoner back to the county upon the part of Harris or his principal, and therefore the charge asked by the defendant which was based on that view was properly refused.

Affirmed.